Citation Nr: 0907877	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  06-25 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
August 1967.

This matter is on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.


FINDING OF FACT

The Veteran has been diagnosed with PTSD, which is medically 
attributed to stressors he experienced during his active 
service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A grant of service connection for PTSD requires medical 
evidence diagnosing the condition; a link, established by 
medical evidence between the current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed stressor occurred.  38 C.F.R. § 3.304(f) (2008).  

The law provides that "[i]f the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor."  38 C.F.R. § 3.304(f)(1) 
(2008).  The phrase "engaged in combat with the enemy" 
requires that the Veteran have personally taken part in a 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  

Where, however, VA determines that the Veteran did not engage 
in combat with the enemy, or that the Veteran did engage in 
combat with the enemy but the claimed stressor is not related 
to such combat, the Veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence which 
corroborates the testimony as to the occurrence of the 
claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d), (f); West v. Brown, 7 Vet. App. 70, 76 
(1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service personnel records show that he served 
in the Republic of Vietnam from August 1966 to August 1967 
and that his military occupational specialty was a heavy 
truck driver.  His awards and decorations included the 
National Defense Service Medal, the Vietnam Campaign Medal, 
the Vietnam Service Medal, and the Good Conduct Medal.  His 
DD Form 214 does not reflect that he received any awards, 
citations, or decoration denoting having served in combat.  

The Veteran claims that he is entitled to service connection 
for PTSD because of in-service stressful events that occurred 
during his tour in Vietnam.  Specifically, he reported that: 
he was fired upon by both friendly and enemy forces while 
driving in a convoy with the 11th Armored Cavalry Regiment 
and he had to take position to fire back; he saw casualties 
brought back from the field; he heard the shot when a fellow 
soldier shot his own hand in order to be sent home; and was 
present in a convoy when a friend's truck hit a landmine.  

In a July 2006 statement, a service comrade (J.O.) credibly 
reported that the Veteran was fired upon while driving in a 
convoy, a fellow soldier shot his hand in order to be sent 
home, and the Veteran's friend hit a landmine while driving.  
The Veteran's service record, dated July 1966, confirms that 
he served with J.O. in the 2nd Squadron of the 11th Armored 
Cavalry Regiment.

Additionally, the Veteran provided support for his unit's 
involvement in Operations Cedar Falls and Junction City by 
submitting chapters from, Cedar Falls - Junction City: A 
Turning Point (Lt. Gen. Bernard Rogers 1966) available at 
http://www.history.army.mil/html/bookshelves/resmat/VN.html.  
Chapters 1 and 8 discuss the 11th Armored Cavalry Regiment's 
involvement in both operations, which took place in the 
regions the Veteran and J.O. identified as places where they 
experienced incoming firepower while driving in a convoy.

Based on this evidence, the Board finds that the reported in-
service stressful events have been verified.  Corroboration 
of every detail of a claimed stressor, including his personal 
participation, is not required; rather, he only needs to 
offer independent evidence of a stressful event that is 
sufficient to imply his personal exposure.  See Pentecost v. 
Principi, 16 Vet. App. 124, 128 (2002); Suozzi v. Brown, 10 
Vet. App. 307 (1997).

Next, the Veteran was diagnosed with PTSD in November 2005, 
after undergoing a private psychological examination.  The 
examination consisted of an inventory of the Veteran's 
military history, war zone history, traumatic events, post-
military history, and a thorough assessment based on the 
inventory.  At the conclusion of the examination, two medical 
professionals concluded that the Veteran currently suffered 
from PTSD and that his PTSD was related to the verified 
stressors experienced in service. 

Because the evidence reflects that the Veteran has a 
diagnosis of PTSD and his claimed stressors have been 
verified, the criteria for the grant of service connection 
for PTSD have been met.  As such, the appeal is granted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  


ORDER

Service connection for PTSD is granted. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


